 LOCAL 135, INT'L BROTHERHOOD OF TEAMSTERS, ETC251Itwill also be recommended that the Respondent make its employees whole forany sums of money lost by reason of the elimination of the yearend bonus and payfor New Year's DayUpon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the followingCONCLUSIONS OF LAW1InternationalUnion, Allied IndustrialWorkers of America, AFL-CIO, is alabor organizationwithin themeaning ofSection 2(5) of the Act2 By interfering with,restraining,and coercingemployeesin the exerciseof rightsguaranteed in Section7 of the Act, the Respondenthas engaged in and is engagingin unfair labor practiceswithinthe meaningof Section 8(a)(1) of the Act3By discriminating in regardto employment, thereby discouragingmembershipin a labor organization,the Respondenthas engaged in and is engaging in unfairlabor practiceswithin them eaning of Section 8(a)(3) of the Act4The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act[Recommendations omitted from publication ILocal 135,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandAetna Plywood& Veneer CompanyLocal 135, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America[HollandMotor Ex-press,Inc.]andAetna Plywood&Veneer CompanyCasesNos 35-CB-307 and 35-CC-59 January 20, 1960DECISION AND ORDEROn September 18, 1959, Trial Examiner David London issued hisIntermediate Report in the above entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached heretoThereafter, the Respondentfiled exceptions to the Intermediate Report and a brief in support ofits exceptionsPursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman Leedom and Members Bean and Fanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committedTherulings are hereby affirmedThe Board has considered the Inter-mediate Report, the Respondent's exceptions and brief, and the entirerecord in these cases, and hereby adopts the Trial Examiner's find-ings, conclusions, and recommendations'1Member Fanning dissents from the majority's conclusion that the Respondent violatedSection8(b) (1) (A)for the reasons stated in his dissenting opinions inPaint, Varnish &Lacquer Makers Union,AFL-CIO,et at(Andrew Brown Company),120 NLRB 1425,126 NLRB No 40 252DECISIONSOF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in these cases, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Local 135, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, and its officers, representatives,agents, suc-cessors, and assigns, shall :1.Cease and desist from :(a)Restraining and coercing the employees of Aetna Plywood &Veneer Company in the exercise of the rights guaranteed in Section7 of the Act, by picketing that Company, or engaging in any otherconduct, for the purpose of forcing said Company to recognize orbargain with the Respondent as the exclusive bargaining representa-tive of its employees when the Respondent does not represent a ma-jority of such employees in an appropriate unit.(b) Inducing or encouraging the employees of Holland Motor Ex-press,Inc., or any other employer (other than Aetna Plywood &Veneer Company), to engage in a strike or concerted refusal in thecourseof their employment, to use, manufacture, process, transport, orotherwise handle or work on any goods, articles, materials, or com-modities, or to perform any services for their employer, where anobject thereof is (1) to force or require Holland Motor Express, Inc.,or any other employer, to cease doing business with Aetna, or withany other person; or (2) to force or require Aetna to recognize orbargain with the Respondent as the representative of its employeesunless the Respondent is certified as the representative of such em-ployees pursuant to the provisions of Section 9 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its business offices at Indianapolis, Indiana, and allother places where notices to its members are customarily posted,copies of the notice attached hereto marked "Appendix."' Copies ofsaid notice, to be furnished by the Regional Director for the NinthRegion, shall, after being duly signed by an official representative ofthe Respondent, be posted immediately upon receipt thereof and main-tained for a period of 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to members are customarilyposted.Reasonable steps shall be taken by the respondent to insureInternational Association of Machinists, Local Lodge No 311,AFL-CIO,et al (Ma-chineryOveihaul Company, Inc ),121 NLRB 1176;Local 208, International Brotherhoodof Teamsters,etc(Sierra FurnitureCompany),125 NLRB 159;and for the reasonsstated bythe US Courtsof Appeal inDrivers,Chauffeursand Helpers Local UnionNo. 639,InternationalBrotherhood of Teamsters,etc(CurtisBrothers,Inc.)vNLRB,274 F 2d 551(CA, D.C.) ; andN L.R.B. v International Brotherhood ofTeamsters,etc, Local Union No. 82(Ailing f Cory Co.),272 F. 2d 85 (C.A 2).2In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." LOCAL135,INT'L BROTHERHOOD OF TEAMSTERS, ETC.253that said notices are not altered, defaced, or covered by any othermaterial.(b)Mail to the Regional Director for the Ninth Region signedcopies of the said notice for posting at the premises of Aetna Plywood& Veneer Company and Holland Motor Express, Inc., if willing, inplaces where notices to their employees are customarily posted.(c)Notify the Regional Director for the Ninth Region, in writing,within 10 days from the date of this Order, what steps have beentaken to comply herewith.APPENDIXNOTICE TO ALL MEMBERS OF LOCAL 135, INTERNATIONALBROTHERHOODOFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OFAMERICAPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT restrain or coerce the employees of Aetna Ply-wood & Veneer Company, in the exercise of the rights guaranteedby Section 7 of the Act, by picketing that Company, or engagingin any other conduct, for the purpose of forcing said Companyto recognize or bargain with us as the exclusive bargaining repre-sentative of its employees when we do not represent a majorityof such employees in an appropriate unit.WE WILL NOT induce or encourage the employees of HollandMotor Express, Inc., or of any employer, other than Aetna Ply-wood & Veneer Company, to engage in a strike or concertedrefusal, in the course of their employment, to use, manufacture,process, transport, or otherwise handle or work on any goods,articles,materials, or commodities, or to perform any servicesfor their employers where an object thereof is (1) to force orrequire Holland Motor Express, Inc., or any employer, to ceasedoing business with Aetna Plywood & Veneer Company, or withany other person; or (2) to force or require Aetna Plywood &Veneer Company to recognize or bargain with us as the exclusivebargaining representative of its employees when we do not repre-sent a majority of such employees in an appropriate unit.LOCAL 135, INTERNATIONALBROTHERHOODOF 'TEAMSTERS, CHAUFFEURS,WARE-HOUSEMEN AND HELPERS OF AMERICA,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTSTATEMENT OF THE CASEThese proceedings are brought under Section 10(b) of the National LaborRelations Act, 61 Stat. 136, herein called the Act, pursuant to two separate com-plaints issued by the General Counsel of the National Labor Relations Board againstLocal 135, International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, herein called the Union.The complaint in Case No. 35-CB-307 alleges, in substance, that the Union has, since December 18, 1958, violatedSection 8 (b) (1) (A) of the Act by picketing the premises of Aetna Plywood &Veneer Company, hereinafter called Aetna, for the purpose and object of forcingAetna to recognize and bargain with the Union as the exclusive bargaining repre-sentative of Aetna's employees, though the Union has not been designated as suchexclusive bargaining representative since December 18, 1958.The complaint in Case No. 35-CC-59 alleges that though the Union has not sinceJanuary 12, 1959, been certified as the collective-bargaining representative of anyof Aetna employees, it has on and after March 20, 1959, induced and encouragedemployees of Holland Motor Express, Inc., hereinafter called Holland, to engage instrikes or concerted refusals in the course of their employment to transport orhandle goods and commodities, or to perform services, for the object of forcing orrequiring Holland to cease handling and transporting shipments to and from Aetna,and to force Aetna to recognize the Union as the exclusive bargaining representa-tives of Aetna's employees.This conduct is alleged to be violative of Section8(b)(4)(A) and (B) of the Act. By its separate answer filed to each complaint,the Union denied the commission of any unfair labor practices.On May 5, 1959,the Board's Regional Director for the Ninth Region consolidated the above twocases as provided in Section 102.3 of the Board's Rules and Regulations.The consolidated proceedings came on for a hearing before the duly designatedTrial Examiner at Indianapolis, Indiana, on June 9-10, 1959.All parties wererepresented by counsel and participated in the hearing.At the close of the testimonythe General Counsel and Respondent presented oral argument. Since that time briefshave been received from the General Counsel, the Union, and Aetna, all of whichhave been duly considered.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACTI.THEBUSINESSOF THE COMPANYAetna is a Delaware corporation, having an office and place of business at In-dianapolis, Indiana, where it is engaged in the wholesale distribution and storage ofplywood.During the calendar year 1958, which is a representative period, Aetnapurchased and shipped directly to its plant in Indianapolis, Indiana, from pointslocated outside the State of Indiana, goods of a value in excess of $50,000. I findthat Aetna is, and at all times material herein, has been engaged in commerce withinthe meaning of Section 2 (6) and (7) of the Act.IT.THE LABOR ORGANIZATION INVOLVEDLocal 135, International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, is a labor organization as defined in Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESOn or about May 1, 1955, a collective-bargaining agreement became effective be-tween Aetna and the Union, the term of which was to extend to and including April30, 1961.The agreement contained "a provision for a wage reopener as of April30, 1958. . . . if a written notice to such affect.was served on Aetna."Onor about January 30, 1958, the Union served such a notice upon Aetna advisingthe latter that "said collective bargaining agreement was open for wages as of .. .April 30, 1958." Pursuant to said notice, the parties met and negotiated with re-spect to proposed monetary changes, but failed to reach agreement thereonOn July 23, 1958, after a strike vote, the employees of Aetna went on strike andpicketed Aetna's premises with a sign containing the following language: LOCAL 135, INT'L BROTHERHOOD OF, TEAMSTERS, ETC.255ON STRIKETRUCKDRIVERS AND WAREHOUSEMEN OF AETNA PLYWOOD ANDVENEER COMPANYTEAMSTERS LOCAL 135The picketing,with the legend on said signunchanged,continued until on or aboutApril 3, 1959, at which time the picketing was terminated by the Union.In the meantime, on August 7, 1958, a petition was filed with the Board in CaseNo. 35-RD-88, pursuant to which an election was held by the Board on December18, 1958, among the employees of Aetna to determine whether they desired to berepresented by the Union.As a result of that election, a certificate was issued bythe Board certifying that a majority of the valid votes had not been cast for theUnion, and that the Union was not the collective-bargaining representative of theseemployees.On the foregoing facts, stipulated by the parties at the hearing, I can only concludethatRespondent's picketing on and after December 18, 1958, was violative ofSection 8(b)(1)(A) of the Act. Since the decision of the Board in the so-calledCurtis Bros.case i the Board has consistently held that picketing for recognitionby a union, when it does not represent a majority of the employees, is violative ofSection8 (b) (1) (A) of the Act?The Union seeks to avoid the conclusion announced above on the ground that thestrike here was not for recognition as it was in the cases cited in footnotes 1 and 2,supra.Here, the Union argues, "there was never at any time an issue as to the`recognition' of the Union by Aetna." Instead, the Union contends, the employees"went on strike in support of their monetary demands under the wage opener pro-vided in the contract."However, by its picketing in support of those demands after December 18, 1958,when it was no longer the bargaining representative,the Union was attempting toachieve objectives normally obtained as a result of collective bargaining by a dulydesignated bargaining representative.Here, "it is clear that the [Union] wasseeking, by picketing to compel `Aetna' to bargain with it without regard to thequestion of the [Union's] status as representative of the employees."J.C. PenneyCompany, supra.From and after December 18, 1958, the strike and the picketline, in the circumstances here present,cannot be considered to be anything less thana continuing demand for recognition and bargaining by a union that did not repre-sent the employees and therefore had no right to make such a demand.I cansee no distinction between this case and that ofMachinery Overhaul Co,Inc., supra.There, as here, the union, while it was the duly certified bargainingrepresentative, engaged in a strike over economic demands.During the pendency ofthat strike, the union was decertified.The Board there held that the picketing afterthe union was decertified was violative of Section 8(b) (1) (A) of the Act. See alsoUnited Rubber, Cork, Linoleum and Plastic Workers of America AFL-CIO and itsLocal 511 (O'Sullivan Rubber Corporation),121 NLRB 1439, enfd. 269 F. 2d 694(CA 4).Prior to the strike, Aetna received its merchandise through the services of com-mon carriers who picked up the merchandise at the various freight terminals inIndianapolis, including those of Holland Motor Express, Inc., and made deliverythereof at the dock of Aetna's warehouse.However, after the picket line was im-posed at Aetna, all these carriers stopped making deliveries at Aetna. Shortly afterthe strike commenced, Aetna began to send its own trucks to the terminals to pickup the materials consigned to it and normally delivered to Aetna by the commoncarriers.On March 20, 1959, Clifford Rauch, branch manager for Aetna, was notified byHolland, all of whose dock employees were represented by, and were members of,the Union,that it had a shipment on its docks consigned to Aetna.Donald Setty,employed by Aetna for 9 years but as a truckdriver only since the strike began, wasdispatched to pick up that shipment. Setty drove to the Holland terminal, backedhis truck onto the dock, and asked Benjamin Reinhart, one of the Holland dock fore-3Drivers, Chauffeurs,and Helpers Local639,International Brotherhood of Teamsters,etc, AFL-CIO (CurtisBrothers,Inc ),119 NLRB 232.2Retail StoreEmployees Union, Local 1595, at at, AFL-CIO (J. C. PenneyCompany,Store No.309), 120 NLRB 1535;International Association of Machinists, Local LodgeNo. 311, AFL-CIO, et at(Machinery OverhaulCo.), 121 NLRB 1176. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDmen, if he had a shipment for Aetna. Reinhart pointed to four crates consigned toAetna, the shipment expected by Setty.Reinhart obtained the bills of lading, andapproached Fred Donelson, the Union's shop steward.Donelson told Reinhart hewas not going to handle the freight and told Setty that he could not get the Aetnashipment and that if anybody took it "somebody [was] going to get hurt." Settycalled Rauch and reported the facts to him.Rauch told Setty that he would tele-phone Mark Boeding, Holland's terminal manager, for assistance and would thencall him back.At or about the same time Donelson called Richard Dininger, business representa-tive of the Union, and told him that Holland was going to have supervisors work onthe dock and that "in his opinion they couldn't do it."Dininger replied that suchconduct would be in violation of Holland's contract with the Union which, he stated,provided that only "Local 135 city cartage men were permitted to do any work in,on, and about that dock."In the meantime, Rauch called Boeding and informed him of the difficulty Settywas having in getting Aetna's shipment.Boeding went to the dispatch office andfound Reinhart, who told him "what had transpired up to that time." Boeding tookthe bills of lading from Reinhart and asked Donelson and two other employees,Conners and Fox, to handle the freight in question and to load it for Aetna.Aseach of the three men refused to do so, Donelson gave as his reason "that theystillhad a picket out at Aetna."When Boeding asked Donelson whether he hadany objections to nonunion personnel loading the freight, Donelson replied, "thatwould not be allowable." Boeding went to the other end of the dock and askedemployees Witt and Nepture if they would handle the Aetna freight.Both menrefused, withWitt stating that "whatever [Donelson] says, goes."Prior to thisrefusal to handle the Aetna goods, Witt talked to Donelson about the shipmentfollowing which Donelson called Dininger at the union hall.When Witt madeinquiry of Donelson concerning that call, Donelson told him that "Dininger hadsaid not to handle the freight and they were still picketing the place."Later in the morning, Boeding received a telephone call from Dininger whoinquired whether it was true that nonunion personnel was handling the Aetnafreight.Boeding replied that his union dock employees refused to handle theAetna freight and inquired of Dininger as to why they had so refused. Instead ofanswering directly, Dininger merely asked Boeding whether there was a picket lineatAetna and Boeding replied that he heard that there was.Dininger then closedthe conversation with the statement that "all the people that work on the dock areunion, and they're the only ones that would handle it." 3On March 23, Monte L. Coate, employedas an inside salesmanby Aetna, drovehis own pickup truck to the Holland dock and asked Boeding for the bills of ladingso that Coate could pick up the shipment that Setty was unable to get on March 20.Boeding handed the bills to Dock Foreman Wilson and the latter, together withCoate, went onto the dock and located the four crates in question.When Wilsonstepped about 30 feet away and engaged dock employee Cash in conversation,Coate overheard Cash tell Wilson that "nobody was going to get that material."Wilson suggested to Coate that he go to the office and talk to Boeding, who inturn suggested that Coate contact Rauch at Aetna.Rauch instructed Coate to getBoeding's approval to load the material himself without any help from Holland'sdock hands.Coate received that approval and, with Wilson, proceeded to the dockand again asked Cash if it was all right for Coate to individually load the material.Cash replied that Coate could not load the shipment because if he did "somebodywas liable to get hurt . . that some of the boys there could probably lose theirjobs.and that nobody was going to touch that material."Coate returned tohis truck without the shipment.A few minutes later heagainapproached Cash8 Boeding had two earlier conversations with Dininger, the first about 6 to 8 monthsprior to March 20, the second on or about February 20. The testimony does not revealthe nature of the first conversation other than that it concerned itself with Aetnafreight on Holland's dock and which Aetna was attempting to pick upDuringthe con-versation on or about February 20, Dininger asked Boeding to call the Holland employeestogether "and tell them that Aetna was being picketed, and that the material was hotcargo or unfair goods, . . . and they shouldn't handle it " During the same conversation,Boeding talked to Dininger about a pickup that Holland was attempting to make at Aetnaand Dininger informed him that because of the picket line the Holland driver would notcross it. LOCAL 135, INT'L BROTHERHOOD OF TEAMSTERS, ETC.257and once more asked him whether he could load the four crates himself and wastold "that nobody was going to move the material until the Union said it couldbe moved."On the entire record I am convinced and find that the Union, acting through andby its business representative, Dininger, and its shop steward, Donelson, inducedand encouraged employees of Holland to engage in a concerted refusal in thecourse of their employment to handle Aetna's goods in furtherance of the Union'sobjective (a) to force Holland to cease handling and transporting shipments to andfrom Aetna and to cease doing business with Aetna and (b) to force Aetna torecognize the Union as collective-bargaining representative of Aetna's employees.From the findings made above it is clear that a number of Holland's dock em-ployees, all of them members of the Respondent Union, refused concertedly tohandle Aetna's goods because their Union was on strike against Aetna and wasmaintaining a picket line at Aetna's premises in order to force Holland to ceasehandling Aetna's freight. Indeed, the evidence shows conclusively that it was alsothe objective of the Union to force Holland to cease doing business altogetherwith Aetna.This it sought to accomplish by the threats of bodily and economicharm which might result if Aetna's own employees sought to remove the freightfrom the Holland dock.The only problem on this phase of the case is to determine whether the re-fusal under consideration was induced and encouraged by representatives andagents of the Union.There is no probative, credible testimony that the refusalwas the voluntary and unsolicited act of these employees.On the contrary, therecord compels the conclusion that the refusal was not only induced and en-couraged by agents of the Union but that it was, in fact, decreed and ordered bythem.No other conclusion can be reached in light of (a) Donelson's report toemployeeWitt that Dininger had given him instructions "not to handle the[Aetna] freight [because] they were still picketing" at Aetna's premises; (b)Donelson's statement to Boeding,in the presence of employees Conners and Fox,that the reason for his refusal to handle the Aetna shipment was "that they stillhad a picket line out at Aetna"; (c) Witt's statement to Boeding in refusing tohandle the freight that "whatever [Donelson] says, goes"; and (d) Dimnger'sconversation with Boeding on or about February 20 in which he asked Boedingto tell the Holland employees that Aetna was being picketed, that its freight washot cargo or unfair goods, and that the Holland employes should not handle it.In its brief, the Union argues that the Act "was never intended to permit a strike-bound plant, such as Aetna, to change its mode of operation completely [i.e., topick up its shipment at Holland, instead of having Holland perform that service asithad in the past],in aneffort to avoid a strike and picketing at its own premises[thereby circumventing] a lawful strike and picketing, and thereby taking advantageof the secondary boycott provisions of the Act."No authority in support of thatbroad conclusion is cited and I am confident that none can be found. I find nothingin the Act, or its legislative history, to indicate that Congress intended to place sucha restriction on the operations of a strike-bound plant.The argument has the addi-tional weakness here where it has been found that the picketing which caused Aetnato change its operation was conduct proscribed by, and found to be in violation of,the Act.There remains for consideration the Union's contention that "the General Counselhas failed to prove by `substantial evidence' that Steward Donelson was an agentof the Union." I disagree. In this connection it should first be noted that theUnion's answer admits, and the evidence is conclusive, that "Donelson is a stewardatHolland."The credible testimony also establishes that Donelson not only trans-mitted the grievances of fellow members of the Union for action by Dininger, butthat on several occasions he discussedand adjustedsuch grievances with Boeding,Holland's branch manager. It has also been found that on March 20 Donelsonserved as a channel of communication from the Union to its membership at Hollandwhen Donelson told Witt that "Dininger had said not to handle the freight."Onthe entire record I find that Donelson's activities on March 20 heretofore found werewithin the scope of his authority as shop steward for and in behalf of the Union,and that his conduct is binding upon that organization .4Local 657, International4Dininger testified that "the duties of stewards at all of the various terminals aroundthe city," all of which terminals were under contract with the Union, "are substantiallythe same." In this connection it should be noted that in another proceeding before this554461-60-vol. 126-18 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrotherhood of Teamsters,etc., (SouthwesternMotor Transport Inc.),115 NLRB981;International Brotherhood of Teamsters,etc.,Local 182(Lane ConstructionCorporation),111 NLRB 952, 953, enfd. 228 F. 2d 83 (C.A. 2).In any event,and even if it be assumed,arguendo,that Donelson had no authority,on his own responsibility,to induce Conners, Fox,Witt, andNepture not to handlethe Aetna freight, theliability ofthe Union for that refusal remains unchanged.This conclusion follows from the findingheretoforeentered that Dininger, whoseauthorityand agency is unchallenged,instructedDonelsonthatAetna's freightwas not to be handled because the Union was still picketing the Aetna premises.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Union set forth in section III,above, occurring in connectionwith the operations of Aetna described in section I, above, have a close,intimate,and substantial relation to trade, traffic,and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and the freeflow thereof.V.THE REMEDYHaving found that the Union hasviolated Section8(b)(1)(A)and Section8(b)(4)(A)and (B)of the Act,I shall recommend that it cease and desist there-from and take certain affirmativeaction designed to effectuatethe policies of the Act.In determiningthe scope of theRecommendedOrderit is appropriate to notethat in fourother caseswithinthe recent past the Board foundthat the Unionhere involved violatedSection8(b)(4) of the Act.Chauffeurs,Teamsters,Ware-housemenand Helpers Local Union No. 135 et al. (IrvinJ.Cooper,et al.),101NLRB 1284;Chauffeurs,Teamsters,Warehousemen and HelpersLocal Union No.135 et al. (Hoosier PetroleumCompany,Inc.),106 NLRB 629, enfd.212 F. 2d216 (C.A.7); Chauffeurs,Teamsters,Warehousemenand Helpers, Local Union No.135 et al. (Marsh Foodliners Inc.),114 NLRB 639;Local 135InternationalBrother-hood of Teamsters,Chauffeurs,Warehousemen,and Helpersof America, AFL-CIO(Capital Paper Company, et al.),117 NLRB635.Inview of thepresent recordand the foregoing background,I shall recommend a broad cease and desist orderherein.Upon the basis of the abovefindings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Aetna Plywood & Veneer Company isengaged in commercewithin themeaning of Section 2(6) and(7) of the Act.2.Local135, InternationalBrotherhoodof Teamsters,Chauffeurs,Warehouse-men and Helpersof America,is a labor organizationwithinthe meaning of Section2 (5) of the Act.3.By picketing Aetna for thepurpose of maintaining its recognition as bargain-ing representativeafter it lost its rightto be so recognized,thereby restraining andcoercing employees in the exerciseof the rightsguaranteed in Section7 of the Act,theUnionhas engaged in unfair labor practices within the meaning of Section8(b)(1)(A) of the Act.4.By inducing and encouraging employees of Holland to engage in a concertedrefusal in the courseof theiremploymentto handle the goods of Aetna in order toforce and require Holland to cease doing businesswith Aetnaand to forcethe latterto recognize and bargainwith the Union, the Union hasviolated Section8(b)'(4) (A)and (B)of the Act.5.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Board, involvingthe same unionand itsactivities at anotherterminal inthesane city,Indianapolis,the Board found, with court approval, that the conduct ofthe shop stewardswas binding on the unionLocal 135, International Brotherhood of Teamsters,Chauffeurs,Warehousemen,and Helpersof America, AFL-CIO (Capital Paper Company and Con-solidated Sales, Inc.),117 NLRB635, enfd. 267F. 2d 870 (C.A. 7).